Title: To George Washington from Albin Rawlins, 26 January 1798
From: Rawlins, Albin
To: Washington, George



Honored Sir,
Hanover C[our]t House January 26th 1798

In Octr last my brother who lives at this place was desired by General Spotswood to procure a young man of good character for him whom he said was to live with you: I was applied to by my brother to know, if I wou’d live with you or not. I told him I shou’d prefer living with you to any other—he then wrote General Spotswood he had a brother who appeared desirous to live with yourself, and cou’d come well recommended, & by whom. Some time in novr my brother recd a third letter from Genl Spotswood—to this effect. “Your brother must not engage to live with any person, as he may rely on living with Genl Washington. & further said he wou’d in a Short time write when I shou’d go on. my brother never recd, or myself, a letter from Genl Spotswood untill some time after Christmas when he wrote You had procured a Young man: I was a little astonished he did not inform me sooner, for during this time I had two offers of business which I refused on acct of his letter, which were fill’d up before he wrote me, you’d employed a young man, however I still flatter myself that shou’d you have any business for a Young man at this time or a month or two after this—You’ll employ me. (I mean such as Writing, riding abt for you &c.) As I presume by assiduousness & attention—I shou’d merit your esteem in transacting the same; Write me by the first post—to this place. I can get a recommendation—from any Gentleman in Hanover or Caroline—of my acquaintance. I am honor’d Sir Yr Obt Servt

Albin Rawlins

